DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 5/24/22, Applicant, on 9/22/22, amended claims. Claims 49-50, 52-63, and 65-97 are pending in this application, and claims 49-50, 52-63, and 65-97 have been rejected below.

Response to Amendment
The amendments are acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 49-97 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 49 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 49 recites– 
A quality review… for use in monitoring the operation of a process, comprising: 
rules… 
…to create,…, based on user input, one or more rules, wherein each of the one or more rules includes logic defining an exception associated with the operation of the process, process data to use during the execution of the logic to determine if an exception occurs during the operation of the process based on the process data, and process metadata to store pertaining to a determined exception, wherein the configuration system enables a user to specify a data source for the process data for each of the one or more rules, wherein for each of the one or more rules, the logic is to be applied to data from the specified data source to identify the exception and wherein the configuration application further executes to store the one or more rules in the rules database; and 
…that processes process data received from the process using the one or more rules in the rules … to determine if the process data defines an exception as defined by any of the one or more rules, wherein the exception …, upon identifying an exception based on one of the one or more rules, stores information about the exception as an exception record and stores, as part of the exception record, the process metadata collected from the process for the exception.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people – following rules or instructions). The claims are a series of steps/modules of creating rules for rules defining exceptions from data sources, setting conditions for what exceptions are occurring in process data; determine if exception exists along, and having users review the exceptions. Accordingly, claim 49 is directed to an abstract idea because it receives data, analyzes it for exceptions based on the user-defined rules, and shows data to people for reviewing the exceptions.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 49 recites additional elements that are:
A quality review “system” for use in monitoring the operation of a process “being implemented by process equipment”, comprising: 
“a rules database that stores” rules (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
“a configuration system including a configuration application that executes on a first processor, the configuration system communicatively coupled with a user interface and the rules database, wherein the configuration application executes” to create “via the user interface based on user input” [rules] (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
“a second processor that processes” process data received from the process using the rules in the rules database to determine if the process data defines an exception as defined by any of the rules, wherein the exception engine, upon identifying an exception based on one of the rules, stores information about the exception as an exception record and stores, as part of the exception record, the process metadata collected from the process for the exception (as stated in Claim Interpretation and based on paragraph 51 as published the “engine is stored in memory and executed on a processing device.” MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
These elements of “engine [treated as stored in memory and executed on a processing device], database, data sources, and user interface” and “two” processors amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). There are no technical details – just saying there are now “2 computers” does not improve computing technology and is merely just “field of use.” Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “engine [treated as stored in memory and executed on a processing device], database, data sources, and user interface” is “field of use” (MPEP 2106.05h). (See also  MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“a rules database that stores” [for created rules] the process (MPEP 2106.05(d)(II) Storing and retrieving information in memory).
“second processor” that processes process data “received from the process sing the one more rules in the rules database” (conventional computer function - MPEP 2106.05d(II) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information – this also applies for data received by first processor).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 62 is directed to a method at step 1, which is a statutory category. Claim 62 recites similar limitations as claim 49 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 62 further recites additional elements of: computer processing device [for user to create rules]; obtaining process data and metadata “via a communication network”; additional databases, and that users review exceptions “via a user interface device” – these are treated as mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. Furthermore, it is a conventional computing function to be “via a communication network” (MPEP 2106.05(d)(II) Receiving or transmitting data over a network).
Independent claim 73 is directed to a system at step 1, which is a statutory category. Claim 73 recites similar limitations as claim 49, 62 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. 
Independent claim 87 is directed to a method at step 1, which is a statutory category. Claim 87 recites similar limitations as claim 49, 62, 73 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 87 further recites additional elements of: user control application [for user to take actions]. In light of the lack of any working examples for “control application,” at this time, it is interpreted as a user clicking an instruction and stating a description of what they will do (FIG. 8C) or giving a comment “I will go ahead and take care of this” (FIG. 8D) or just “verify and sign” as an action relating to the exception. At this time, this is treated as mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. 
Claims 50-53, 63-66 narrows the abstract idea by stating that users specify different data. Claim 54, 67 has additional element of additional messages/data from a data source (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea). Furthermore, at step 2B, it is a conventional computing function (MPEP 2106.05(d)(II) Receiving or transmitting data over a network).Claim 55 narrows the abstract idea by naming the sources of data. To extent this could be additional elements, these are just naming sources for data which is just field of use at step 2a, prong 2 and step 2b. Claim 56 is an additional element of “real time” and creating a data file for the data; this is MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea and at step 2B, is also conventional computer function of “electronic recordkeeping.” Claim 57, 69 states that process metadata received at “same time” as process data. To extent this could be additional elements, these are just naming sources for data which is just field of use at step 2a, prong 2 and step 2b. Claim 58, 70 states that process metadata is requested “after” the process data. This is part of abstract idea – following rules for how data collected and analyzed. To extent this could be additional elements, these are just naming sources for data which is just field of use at step 2a, prong 2 and step 2b. Claims 59, 71 recites having a different data source for metadata. MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea. Claim 60 narrows the abstract idea by describing what data represents; claim 61 narrows the abstract idea by stating user can perform processing/calculations on process metadata. 
Claim 74, 88 states that notifications are “at time” exception detected. This is part of abstract idea of comparing data to some standard to determine the exception and then giving users notice. To extent computer is “notifying,” this is MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea. Claim 75, 89 is part of abstract idea as it just presents data that users can choose to act upon (or not); and the “user interface” is part of MPEP 2106.05f “apply it” on a computer. Claim 76, 90 presents additional data (“includes data associated with an action being taken by the user”) and identifies and notifies user that there is an “expected” exception and that action “will result” in exception. This is viewed as presenting to user a prediction, which is just user receiving the analytical results; to extent computer is doing the determinations and display, this is part of MPEP 2106.05f “apply it” on a computer.
Claims 77, 91 at this time is ineligible because as best understood, claim 77 covers a situation where no expected exception occurs, then no action is needed to even occur. Examiner would appreciate having a corresponding portion of the specification identified for this embodiment, as this claim has potential with amendments to overcome 101, such as reciting positive control of machinery of a process, as opposed to just displaying a notification.
Claims 78, 92 is part of abstract idea in that user can edit information on the screen. To extent this involves interface and display, this is part of MPEP 2106.05f “apply it” on a computer. Claim 79-81, 93-95 just provides information to a user [claim 81 provides information on predictions], which is part of abstract and to extent display involved, this is part of MPEP 2106.05f “apply it” on a computer. Claim 82 narrows the abstract idea by allowing rules to detect exceptions based on possible user decisions. Claim 83, 96 narrows the abstract idea, where a user can pass an instruction for a “selection” of different equipment for the future; this also is an additional element of “apply it” and a conventional computer function of transmitting data [“please select other equipment”]. Claim 84-85 is an additional element of “real time” and creating a data file for the data; this is MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea and at step 2B, is also conventional computer function of “electronic recordkeeping.” Claim 86, 97 narrows the abstract idea by giving suggestions to users, further narrowing following rules.  
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-50, 52, 54-63, 65, 67-74, 82, 84, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107).
Concerning claim 49, Duca ‘765 discloses:
A quality review system for use in monitoring the operation of a process being implemented by process equipment (Duca ‘765 See par 26 - In FIG. 1, the system 100 is implemented using the Purdue model of process control. In the Purdue model, "Level 0" may include one or more sensors 102a and one or more actuators 102b. The sensors 102a and actuators 102b represent components in a process system that may perform any of a wide variety of functions; par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
a rules… (Duca ‘765 – see par 49 – the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144; see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
a configuration system including a configuration application that executes on a first processor (Duca ‘765 par 73 – mobile applications represent an application executed by one or more end-user devices 150; par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; The mobile services unit 406 can also manage lists of notifications that particular users have received, manage read-receipts for notifications that are read or viewed on the users' end-user devices 150, and allow rules to be configured by the end-user devices 150), the configuration system communicatively coupled with a user interface and the rules database (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement), wherein the configuration application executes to create, via the user interface based on user input, one or more rules, wherein each of the one or more rules includes logic defining an exception associated with the operation of the process (Duca ‘765 – see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event), process data to use during the execution of the logic to determine if an exception occurs during the operation of the process based on the process data, and process metadata to store pertaining to a determined exception (Duca ‘765 – par 72 –  The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions), 
wherein the configuration system enables a user to specify a data source for the process data for each of the one or more rules (Duca – par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). The configurable nature of this detection component enables detection from source applications that are not natively built on a base platform or for which modification of the originating system is not possible. par 75, FIG. 5D – Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) or Open Database Connectivity (ODBC). Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions) wherein for each of the one or more rules, the logic is to be applied to data from the specified data source to identify the exception (Duca ‘765 - see par 63, FIG. 3 - the product administrators 306 could create rules that define the notifications sent in response to various events; See par 72 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. See par 82 - Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data. The notification configuration service 534 can then update the event component 520 and the mobile notification unit 404 with that data.);
wherein the configuration application further executes to store the one or more rules in the rules database (Maturana See par 79 - Analytics component 1106 can determine whether selected subsets of industrial data 1110 stored on cloud storage 1112 (similar to cloud storage 326 of FIG. 3) meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial data 1110); and 
a second processor (Duca ‘765 – see par 52 – control and automation system can include any number of operator stations, networks, servers, end-user devices; See FIG. 2, par 53-54 – device 200 for event detection related to industrial process control can be server 144 or end-user device 150; device 200 includes processing device 204 may any suitable number and type of processors in any suitable arrangement) that processes process data received from the process using the one or more rules in the rules database to determine if the process data defines an exception as defined by any of the one or more rules (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data), wherein the second processor, upon identifying an exception based on one of the one or more rules, stores information about the exception as an exception record and stores, as part of the exception record, the process metadata collected from the process for the exception (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See par 56 - For example, data historian 304 can monitor one or more controller tags defined in a tags archive and store data in local storage associated with data historian 304. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s); See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications; see par 95 - This could include, for example, the mobile notification unit 404 using one or more rules to identify one or more users to receive a notification associated with each event. Each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied. ).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
a second processor that processes process data received from the process using the one or more rules in the rules database to determine if the process data defines an exception as defined by any of the one or more rules, wherein the second processor upon “identifying” an exception based on one of the one or more rules, stores information about the exception as an exception record and “stores”, as part of the exception record, the process metadata collected from the process for the exception. (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; Fig. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Both Duca ‘765 and Maturana are analogous art as they are directed to configuring notifications from events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract). Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). Maturana improves upon Duca ‘765 by explicitly disclosing that the rules for configuring conditions for monitoring data from industrial systems is in a database (See par 58-60) and that there is a database for exception records (See par 56, 69). 2) Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. Maturana improves upon Duca by explicitly having a historian 304 and cloud agent 306 for making alarms (disclosing claimed phrase “exception engine”). One of ordinary skill in the art would be motivated to further include explicitly using a database and computing components to determine exceptions (Maturana FIG. 3 – e.g. 304, 306) to efficiently improve the access to defined conditions and the disclosure of “database” in Duca ‘765.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly define content for notifications in databases and using computing components for generating exceptions/alarms as disclosed in Maturana, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 62, Duca ‘765 discloses:
A method of performing review of an operation of a process being implemented by process equipment (Duca ‘765 See par 26 - In FIG. 1, the system 100 is implemented using the Purdue model of process control. In the Purdue model, "Level 0" may include one or more sensors 102a and one or more actuators 102b. The sensors 102a and actuators 102b represent components in a process system that may perform any of a wide variety of functions; par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
creating, based on user input via a user interface and a computer processing device, a set of rules (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement)), wherein each of the rules includes logic defining an exception related to the operation of the process and indications of process data to be applied to the logic to determine if the exception occurs based on the process data (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications), and a definition of a set of process metadata associated with the exception (Duca ‘765 par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. and an indication of a data source, wherein the logic is to be applied to data from the data source to identify the exception (Duca ‘765 - par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). See par 72 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event.)
storing the created rules in a rules … (Duca ‘765 – see par 49 – the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144; see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
obtaining, via a communication network (Duca ‘765 par 44 - Each of the controllers 106, 114, 122, 130, 138 and each of the operator stations 116, 124, 132, 140 could also include at least one network interface, such as one or more Ethernet interfaces or wireless transceivers, facilitating communication over one or more networks or communication paths), process data from one or more data sources within the process, at different times during operation of the process (Duca ‘765 – par 43 -The database(s) associated with each level could store any suitable information associated with that level or one or more other levels of the system 100. For example, a historian 142 can be coupled to the network 136. The historian 142 could, for instance, store information used during production scheduling and optimization. par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; in FIG. 3 “external system” 314; See FIG. 5D – communication and data from “historian- external 142; 
obtaining, via a communication network (Duca ‘765 – e.g. network 146; par 44 - Each of the controllers 106, 114, 122, 130, 138 and each of the operator stations 116, 124, 132, 140 could also include at least one network interface, such as one or more Ethernet interfaces or wireless transceivers, facilitating communication over one or more networks or communication paths), process metadata associated with the one or more exceptions during operation of the process (Duca ‘765 See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314. The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events); 
processing the process data from the one or more data sources using the logic associated with the rules in the rules database to determine if an exception occurs as defined by any of the rules (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications); 
upon identifying an exception based on one of the rules, creating an exception record for the determined exception, storing the exception record in an exception record…, and storing the process metadata for the exception in the exception record… (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
storing the one or more exception records in an exception record “database” (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FiG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca discloses:
accessing the exception record database via a communication network, presenting information via the user interface regarding one or more accessed exceptions and providing via the user interface at least some of the process metadata stored for the accessed exception (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49.

Concerning independent claim 73, Duca discloses:
A quality review system (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
a user interface application configured to take actions with respect to an operation of a process (Duca See par 11 - Human operators routinely interact with controllers and other devices in a control and automation system, such as to review warnings, alarms, or other notifications and make adjustments to control or other operations. see par 45 - Among other things, personnel associated with an industrial process control and automation system to receive warnings, alerts, or other notifications associated with events and other information and trigger actions associated with the control and automation system; See par 87 - The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification. Moreover, the graphical user interface 700 includes controls 710 that allow a user to close a notification, escalate the notification to one or more specific users, own the notification (meaning the user will be responsible for resolving the event), flag the notification (so it appears as a flagged notification in FIG. 6), or share the notification with other users); 
a rules… that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more predefined exceptions within the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event), and (ii) identifies a data source (Duca par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events), wherein the logic is to be applied to data from the data source to identify the conditions associated with the one or more predefined exceptions (Duca ‘765 - see par 63, FIG. 3 - the product administrators 306 could create rules that define the notifications sent in response to various events; See par 72 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event) and wherein each of the plurality of rules is created via the user interface application (Duca ‘765 – see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; see par 87 - The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification. Moreover, the graphical user interface 700 includes controls 710 that allow a user to close a notification, escalate the notification to one or more specific users, own the notification).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
a process data collection system that receives process data from one or more data sources associated with the process during operation of the process (Duca - See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; par 75, FIG. 5D – Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) or Open Database Connectivity (ODBC). Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events; See FIG. 5D – 502 event collector goes to archiver, then up to FIG. 5A, then see FIG. 5A, par 77]) and process metadata identifying one or more process operational conditions when collected (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; Fig. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used; See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event; see par 75 - Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events); and 
a processor (Duca ‘765 – see par 52 – control and automation system can include any number of operator stations, networks, servers, end-user devices; See FIG. 2, par 53-54 – device 200 for event detection related to industrial process control can be server 144 or end-user device 150; device 200 includes processing device 204 may any suitable number and type of processors in any suitable arrangement) that processes the process data using the plurality of rules in the rules database during operation of the process to determine if an exception exists as defined by any of the plurality of rules (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data), 
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
“a processor” that processes the process data using the rules “in the rules database” during operation of the process to determine if an exception exists as defined by any of the plurality of rules; (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FiG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca in combination with Maturana disclose:
wherein the processor, upon identifying an exception based on one of the plurality of rules, creates an exception record that identifies the exception and includes the process metadata associated with the process data that resulted in the exception (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See par 56 - For example, data historian 304 can monitor one or more controller tags defined in a tags archive and store data in local storage associated with data historian 304. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s); see par 75 - Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events; See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications), and wherein the processor, for at least one of the identified exceptions, notifies via the user interface application of the exception during the operation of the process (Duca - See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49.

Concerning independent claim 87, Duca discloses:
A method of performing quality review of an operation of a process (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
storing a plurality of rules in a rules… , wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event), and (ii) identifies a data source (Duca par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events), wherein the logic is to be applied to data from the data source to identify the conditions associated with the one or more exceptions (Duca ‘765 - see par 63, FIG. 3 - the product administrators 306 could create rules that define the notifications sent in response to various events; See par 72 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event),
and wherein each of the plurality of rules is crated via a user interface (Duca See par 11, see par 45 - personnel associated with an industrial process control receive warnings, alerts, or other notifications associated with events and other information and trigger actions associated with the control and automation system; See par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 87 - The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification. Moreover, the graphical user interface 700 includes controls 710 that allow a user to close a notification, escalate the notification to one or more specific users, own the notification, flag the notification (so it appears as a flagged notification in FIG. 6)).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
collecting process data from one or more data sources associated with the process during operation of the process (Duca - See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; par 75, FIG. 5D – Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) or Open Database Connectivity (ODBC). Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events; See FIG. 5D – 502 event collector goes to archiver, then up to FIG. 5A, then see FIG. 5A, par 77) and process metadata identifying one or more process operational conditions when collected (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; Fig. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used; See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event; see par 75 - Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events); and 
processing the process data using the plurality of rules in the rules database during operation of the process to determine if an exception exists as defined by any of the plurality of rules (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data); and 
upon identifying an exception based on one of the plurality of rules, creating an exception record that identifies the exception (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See par 56 - For example, data historian 304 can monitor one or more controller tags defined in a tags archive and store data in local storage associated with data historian 304. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s); See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications), and includes the process metadata associated with the process data that resulted in the exception (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See par 56 - For example, data historian 304 can monitor one or more controller tags defined in a tags archive and store data in local storage associated with data historian 304. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s); see par 75 - Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events; See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications), and for at least one of the identified exceptions, notifying the user via the user interface application of the exception during the operation of the process (Duca - See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49.

Concerning claim 50, Duca ‘765 discloses:
The quality review system of claim 49, wherein the configuration system enables a user to specify a severity of the identified exception for each of the one or more rules (Duca ‘765 – see par 86 - Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event; see also Maturana par 79 - Analytics component 1106 can determine whether selected subsets of industrial data 1110 stored on cloud storage 1112 (similar to cloud storage 326 of FIG. 3) meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint; par 105 - for example, the collected industrial data can be analyzed to facilitate one or more of near real-time monitoring of system events, alarming, trend analysis, risk assessment, or other such analytics.).
Claim 63 recites similar limitations as claim 50. Claim 63 is rejected for the same reasons.

Concerning claim 52, Duca ‘765 discloses:
The quality review system of claim 49, wherein the configuration system enables a user to specify a first data source for the process data for a particular one of the one or more rules and a second and different data source for the process metadata for the particular one of the one or more rules (Duca – see par 50 - The first part can represent at least one general data access element that has the ability to retrieve data from one or more source systems. This can be done in a variety of ways, such as through the creation and configuration of at least one data access plug-in that has specific knowledge on how to retrieve data from one or more source systems. Note that if needed or desired, multiple data access plug-ins could be used to retrieve data from multiple source systems. The second part can represent at least one configurable polling component that holds the configuration of the types of events being looked for and that interacts with the first part on a configurable basis for retrieving information from one or more source systems.).
Claim 65 recites similar limitations as claim 52. Claim 65 is rejected for the same reasons.

Concerning claim 54, Duca ‘765 discloses:
The quality review system of claim 49, wherein the second processor receives process data from the process via data messages provided periodically by a data source associated with the process equipment during operation of the process (Duca ’765 – See par 75 - This application supports the use of one or more event collectors 502, one or more archivers and analyzers 504, a configuration database 506, one or more analysis services 508, and an archiver service 510. Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) or Open Database Connectivity (ODBC); See FIG. 5D – 502 event collector goes to archiver, then up to FIG. 5A, then see FIG. 5A, par 77 - For example, an event troll 518 can retrieve events from the DAS 516 [which information is from FIG. 5D and collectors 502]. In some embodiments, the event troll 518 performs a periodic call to the DAS 516 for new events, such as every five minutes, and the DAS 516 emits detected events to the event troll 518 in response to the call.).
Claim 67 recites similar limitations as claim 54. Claim 67 is rejected for the same reasons.

Concerning claim 55, Duca ‘765 discloses:
The quality review system of claim 54, wherein the data source is one of a process control system, a batch executive, or an operator workflow application (Duca ’765 – See par 75 - This application supports the use of one or more event collectors 502, one or more archivers and analyzers 504, a configuration database 506, one or more analysis services 508, and an archiver service 510. Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) (disclosing 1st alternative of “process control system) or Open Database Connectivity (ODBC); See par 76 - The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA). (disclosing 2nd alternative)).

Concerning claim 56, Duca discloses obtaining information from one or more source systems (See par 49) and defining rules for notifications in response to events (See par 63, FIG. 3). However Duca does not explicitly disclose analysis in “real time.”
Maturana explicitly discloses analysis can be in “real time.”
The quality review system of claim 49, wherein the second processor operates in real time during operation of the process implementing an order to create an exception file for the order (Maturana – see par 88 – In one or more embodiments, analysis application 1204 can be developed to perform industry-specific processing on the stored industrial data. That is, analysis application 1204 can be designed to perform near real-time, historical, or predictive analysis on the plant data in view of one or more industry-specific requirements or considerations; see par 89 - , analysis application 1204 can be designed to perform near real-time monitoring of the customer's industrial data in the cloud platform and to generate notifications in response to detection of a defined alarm conditions (e.g., via notification component 1104 of FIG. 11).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49. In addition, Maturana improves upon Duca ‘765 by explicitly disclosing having real-time monitoring. One of ordinary skill in the art would be motivated to further include monitoring in “real time” to improve upon the obtaining of data from sources in Duca ‘765. 

Concerning claim 57, Duca ‘765 discloses:
The quality review system of claim 49, wherein the second processor is configured to receive the process metadata for the one or more rules (Duca ‘765 – see par 66 - Each process control system or application 314 could represent any component within the industrial process control and automation system 100 that can generate events or data indicative of events. In some instances, the process control system or application 314 can itself provide events with or without tags (event-related information) to the mobile solution 302. See par 75 -  Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events) at the same time that the second processor receives process data for the one or more rules (Duca ‘765 – See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314. The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event.
Maturana also discloses – See par 62 - cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment. For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49 and 56. In addition, Duca discloses that tags have event-related information (See par 66), calculating metrics for events (See par 75) and information associated with events including time, source, condition, and category (See par 72). Maturana improves upon information disclosed in Duca by further explicitly providing metadata for providing context regarding time, quality, machine/process state, and personnel for data from industrial environment (See par 62). One of ordinary skill in the art would be motivated to further include metadata from Maturana to efficiently improve upon the event-related information, metrics, and information of Duca ‘765.
Claim 69 recites similar limitations as claim 57. Claim 69 is rejected for the same reasons.

Concerning claim 58, Duca ‘765 discloses:
The quality review system of claim 49, wherein the second processor requests the process metadata for a determined exception after identifying the determined exception based on received process data (Duca see par 46 - The events could be associated with any suitable activities or conditions in the system 100, such as the generation of warnings or alerts by other components in the system 100. The notification server 144 could receive this information in any suitable manner and from any suitable source(s), such as from a historian, controller, or plant application. The notification server 144 uses this information to generate notifications (such as push notifications) and other messages to be sent to appropriate users. The notification server 144 could also provide additional information to appropriate users in response to user interactions with those notifications or other messages. see par 68 - Annotations or other text-based communications associated with those notifications can also be provided to or received from the end-user device 150. Annotations could include… forwarding indicators, or other system-generated annotations. In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150
See also Maturana par 62 - Cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment. For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata. In this way, cloud agent 306 can perform layered processing of the collected data to generate meta-level knowledge that can subsequently be leveraged by cloud-based analysis tools to facilitate enhanced analysis of the data in view of a larger plant context).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49 and 57.
Claim 70 recites similar limitations as claim 58. Claim 70 is rejected for the same reasons.

Concerning claim 59, Duca ‘765 discloses:
The quality review system of claim 49, wherein the second processor obtains the process metadata from a different data source than the process data (Duca – see par 80, FIG. 5B - When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150).
Claim 71 recites similar limitations as claim 59. Claim 71 is rejected for the same reasons.

Concerning claim 60, Duca ‘765 discloses:
The quality review system of claim 49, wherein the process metadata comprises data that indicates the operation of the process at the time of the exception (Duca ‘765 – par 46 - For example, the notification server 144 could receive information identifying different events that occur with the system 100. The events could be associated with any suitable activities or conditions in the system 100, such as the generation of warnings or alerts by other components in the system 100. The notification server 144 could receive this information in any suitable manner and from any suitable source(s), such as from a historian, controller, or plant application. The notification server 144 uses this information to generate notifications (such as push notifications) and other messages to be sent to appropriate users; par 49 - notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system); par 68 - In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150).

Concerning claim 61, Duca ‘765 discloses:
The quality review system of claim 49, wherein the configuration application enables a user to specify processing to be performed on the process metadata prior to storing the process metadata with an exception record (Duca par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions).
Claim 72 recites similar limitations as claim 61. Claim 72 is rejected for the same reasons.

Concerning claim 68, Duca discloses obtaining information from one or more source systems (See par 49) and defining rules for notifications in response to events (See par 63, FIG. 3). However Duca does not explicitly disclose analysis in “real time.”
Maturana explicitly discloses analysis can be in “real time.”
The method of performing review of the operation of the process of claim 62, wherein processing the process data includes processing the process data from the one or more data sources in real time using the logic associated with the rules in the rules database to determine if an exception exists as defined by any of the rules (Maturana – see par 88 – In one or more embodiments, analysis application 1204 can be developed to perform industry-specific processing on the stored industrial data. That is, analysis application 1204 can be designed to perform near real-time, historical, or predictive analysis on the plant data in view of one or more industry-specific requirements or considerations; see par 89 - , analysis application 1204 can be designed to perform near real-time monitoring of the customer's industrial data in the cloud platform and to generate notifications in response to detection of a defined alarm conditions (e.g., via notification component 1104 of FIG. 11)).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49 and 56.

Concerning claim 74, Duca discloses obtaining information from one or more source systems (See par 49) and defining rules for notifications in response to events (See par 63, FIG. 3). However Duca does not explicitly disclose analysis in “real time.”
Maturana explicitly discloses analysis can be in “real time.”
The quality review system of claim 73, wherein the processor notifies a user at the time that the exception is detected (Maturana – see par 88 – In one or more embodiments, analysis application 1204 can be developed to perform industry-specific processing on the stored industrial data. That is, analysis application 1204 can be designed to perform near real-time, historical, or predictive analysis on the plant data in view of one or more industry-specific requirements or considerations; see par 89 - , analysis application 1204 can be designed to perform near real-time monitoring of the customer's industrial data in the cloud platform and to generate notifications in response to detection of a defined alarm conditions (e.g., via notification component 1104 of FIG. 11)).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 49.
Claim 88 recites similar limitations as claim 74. Claim 88 is rejected for the same reasons.

Concerning claim 82, Duca discloses obtaining information from one or more source systems (See par 49) and defining rules for notifications in response to events (See par 63, FIG. 3). However Duca does not explicitly disclose analysis in “real time.”
Maturana explicitly discloses analysis can be in “real time.”
The quality review system of claim 73, wherein one of the plurality of rules detects an exception based on a user action already taken via the user interface application (Maturana – see par 88 – In one or more embodiments, analysis application 1204 can be developed to perform industry-specific processing on the stored industrial data. That is, analysis application 1204 can be designed to perform near real-time, historical, or predictive analysis on the plant data in view of one or more industry-specific requirements or considerations; see par 89 - , analysis application 1204 can be designed to perform near real-time monitoring of the customer's industrial data in the cloud platform and to generate notifications in response to detection of a defined alarm conditions (e.g., via notification component 1104 of FIG. 11).

Concerning claim 84, Duca discloses:
The quality review system of claim 73, wherein the processor operates in real time during operation of the process and detects the occurrence of an exception in real time during operation of the process and notifies a user, via the user interface application, of the exception in real time during operation of the process (Maturana – see par 88 – In one or more embodiments, analysis application 1204 can be developed to perform industry-specific processing on the stored industrial data. That is, analysis application 1204 can be designed to perform near real-time, historical, or predictive analysis on the plant data in view of one or more industry-specific requirements or considerations; see par 89 - , analysis application 1204 can be designed to perform near real-time monitoring of the customer's industrial data in the cloud platform and to generate notifications in response to detection of a defined alarm conditions (e.g., via notification component 1104 of FIG. 11).

Claims 53, 66, 75, and 89, are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107), as applied above, and further in view of Nikhra (US 2017/0364060).
Concerning claim 53, Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6). Maturana see par 78 - Some embodiments of cloud agent 306 and the associated remote monitoring infrastructure can also facilitate intelligent alarming. For example, cloud agent 306 can analyze the collected data, discover fundamental associations between data items, and determine a next step of action so that alarms can be processed. [Maturana is the system suggesting what to do; not the user]. Duca ‘765 and Maturana do not explicitly disclose the limitations.
Nikhra discloses:
The quality review system of claim 49, wherein the configuration system enables a user to specify the process or procedure to be used to handle, resolve, or close the exception for a particular one of the one or more rules (Nikhra – See par 32 - For example, the user interface of the tool 142 can enable personnel to input information like comments and to link the information to a particular defect and/or its corresponding change request. The tool 142 can thereby enable the defect management system to receive and store user input assigning a defect to personnel for resolution and to resolve and track the assignment and actions performed to resolve the defect. The defect management system can therefore associate an identified defect with changes that were implemented to address the defect. See par 48 - In addition to the identified defect, the report from the tool 142 could provide a set of information that helps one to understand the root cause of the defect and the tag on which the defect has been identified. In some embodiments, a report from the tool 142 can include suggestions about how to resolve the identified defect and why the defect has been caused).
Duca ‘765 and Maturana and Nikhra are analogous art as they are directed to configuring events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract; See Nikhra Abstract – defects in industrial process control). Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6). Maturana discloses - Some embodiments of cloud agent 306 and the associated remote monitoring infrastructure can also facilitate intelligent alarming. For example, cloud agent 306 can analyze the collected data, discover fundamental associations between data items, and determine a next step of action so that alarms can be processed (see par 78). Nikhra improves upon Duca ‘765 and Maturana by explicitly disclosing that having user input on actions performed to resolve defects (See par 32). One of ordinary skill in the art would be motivated to further include explicitly having users input information for resolving defects to improve upon the escalation of alarms of Duca ‘765 and the automated determination of the next steps of actions in Maturana. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly include next steps of actions as disclosed in Maturana and further include user defined inputs on actions to resolve defects as disclosed in Nikhra, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 66 recites similar limitations as claim 53. Claim 66 is rejected for the same reasons.

Concerning claim 75, Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6). Duca ‘765 does not explicitly disclose the limitations.
Maturana discloses the limitations:
The quality review system of claim 73, wherein the processor provides information to the user via the user interface to enable a user to avoid or to mitigate the exception (Maturana see par 78 - Some embodiments of cloud agent 306 and the associated remote monitoring infrastructure can also facilitate intelligent alarming. For example, cloud agent 306 can analyze the collected data, discover fundamental associations between data items, and determine a next step of action so that alarms can be processed).
*In alternative – Nikhra also discloses:
Nikhra – See par 48 - In addition to the identified defect, the report from the tool 142 could provide a set of information that helps one to understand the root cause of the defect and the tag on which the defect has been identified. In some embodiments, a report from the tool 142 can include suggestions about how to resolve the identified defect and why the defect has been cause).
It would have been obvious to combine Duca ‘765 and Maturana and Nikhra for the same reasons as discussed with regards to claim 49 and claim 53. In addition, Maturana/Nikhra improves upon Duca ‘765 by explicitly disclosing giving users suggestions to resolve/mitigate alarms/exceptions. One of ordinary skill in the art would be motivated to further include explicitly giving suggestions to resolve/address alarms to improve upon the escalation of alarms of Duca ‘765. 

Claims 76-81, 85-86, 90-95, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107), as applied above, and further in view of Nixon (US 2017/0102678).
Concerning claim 76, Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6) and mentions “advanced predictive control” (See par 28).
Maturana see par 78 - Some embodiments of cloud agent 306 and the associated remote monitoring infrastructure can also facilitate intelligent alarming. For example, cloud agent 306 can analyze the collected data, discover fundamental associations between data items, and determine a next step of action so that alarms can be processed. Duca ‘765 and Maturana do not explicitly disclose the limitations.
Nixon discloses:
The quality review system of claim 73, wherein the process data includes data associated with an action being taken by a user via the user interface application to effect the operation of the process, wherein one of the plurality of rules identifies an expected exception based on the action being taken, and wherein the processor notifies the user, via the user interface, that the action will result in an exception (Nixon – see par 85 - Generally, the novel performance monitoring and analytics techniques disclosed herein discover and provide knowledge indicative of early detection and/or prior warning of possible faults that may occur in process plants and control systems, thus allowing enough time to take prescriptive or corrective action to prevent the fault from occurring. Further, the techniques disclosed herein may discover or provide knowledge indicative of possible improvements to plant efficiency, as well as discover or provide actionable knowledge to realize the efficiency improvements; See par 115 - Prescriptive analytics allow a user to optimize the operations within a process control system or plant. For example, prescriptive analytics allow a user to answer questions such as: What is the best answer? What is the best outcome given uncertainty? Additionally, predictive analytics may identify what will happen to key quality variables or key indicators of process operations given a set of future inputs or causal conditions. The predicted values may then be utilized by prescriptive analytics to generate a prescriptive action; See par 249 - For example, the discovered knowledge 410 may include a prescriptive action comprising a change to a set point, a change to a configuration of a controller, or a change to some other value, parameter, configuration, etc; See par 231 - In some embodiments, the Dashboard user interface 350 includes one or more other notifications or other information 362 related to monitored data analytics modules, whether on-line or off.).
Duca ‘765 and Maturana and Nixon are analogous art as they are directed to configuring events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract; See Nixon Abstract, par 2, 82). Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6) and mentions “advanced predictive control” (See par 28). Maturana discloses determining a next step of action so alarms can be processed (See par 78). Nixon improves upon Duca ‘765 and Maturana by explicitly disclosing utilizing analytics and predictive analytics to then take corrective action to address faults (i.e. exceptions). One of ordinary skill in the art would be motivated to further include explicitly using predictive analytics to form prescription changes to improve upon the notifications and advanced predictive control of Duca ‘765 and the determined next step of action of Maturana. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly include determining next step of action so that alarms can be processed as disclosed in Maturana and further include batch configuration and control information, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 90 recites similar limitations as claim 76. Claim 90 is rejected for the same reasons.

Concerning claim 77, Nixon discloses:
The quality review system of claim 76, wherein the user interface application does not implement the action to be taken until after the processor processes the process data related to the action to determine if an expected exception exists as a result of the action (Nixon – see par 248 - At some point, based on the body of discovered knowledge 410, the user may make one or more changes 418 to one or more values, parameters, equipment, components, control loops, and/or other current operations of the on-line process plant 5, thereby optimizing the performance and output 405 of the process plant 5 and/or preventing or deterring the occurrence of faults, failures, and other undesirable conditions).
It would have been obvious to combine Duca ‘765, Maturana, and Nixon for the same reasons as discussed with regards to claim 76.
Claim 91 recites similar limitations as claim 77. Claim 91 is rejected for the same reasons.

Concerning claim 78, Duca discloses:
The quality review system of claim 76, wherein the user interface application enables the user to change or abort the action to be taken (Nixon – see par 248 - At some point, based on the body of discovered knowledge 410, the user may make one or more changes 418 to one or more values, parameters, equipment, components, control loops, and/or other current operations of the on-line process plant 5, thereby optimizing the performance and output 405 of the process plant 5 and/or preventing or deterring the occurrence of faults, failures, and other undesirable conditions).
It would have been obvious to combine Duca ‘765, Maturana, and Nixon for the same reasons as discussed with regards to claim 76.
Claim 92 recites similar limitations as claim 78. Claim 92 is rejected for the same reasons.

Concerning claim 79, Duca discloses:
The quality review system of claim 76, wherein the processor informs the user of the nature of the exception (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement).
Claim 93 recites similar limitations as claim 79. Claim 93 is rejected for the same reasons.

Concerning claim 80, Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6).
The quality review system of claim 76, wherein the processor informs the user how to change the action to be taken to avoid the exception Maturana see par 78 - Some embodiments of cloud agent 306 and the associated remote monitoring infrastructure can also facilitate intelligent alarming. For example, cloud agent 306 can analyze the collected data, discover fundamental associations between data items, and determine a next step of action so that alarms can be processed.
*In alternative – Nixon also discloses:
 Nixon – See par 392 - Generally, in a process control system or plant, abnormalities, faults, decreases in performance, and/or other undesired or undesirable conditions may be prevented (or their impact may be minimized) if process data that provides leading indications of future process plant behavior can be discovered, preferably in a time frame that allows for preventative or mitigating actions to take place
It would have been obvious to combine Duca ‘765 and Maturana and Nixon for the same reasons as discussed with regards to claim 76.
Claim 94 recites similar limitations as claim 80. Claim 94 is rejected for the same reasons.

Concerning claim 81, Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6) and mentions “advanced predictive control” (See par 28). Maturana discloses it would be beneficial to forecast conditions to prevent harmful events from occurring (e.g. sub-standard product quality) (See par 51) and that predictive analysis can occur (See par 88).
However, Duca and Maturana do not explicitly disclose the limitations.
Nixon discloses the limitations:
The quality review system of claim 73, wherein one of the plurality of rules in the rules database predicts an exception in the future based on a user action being taken via the user interface application (Nixon – See par 115 - Prescriptive analytics allow a user to optimize the operations within a process control system or plant. For example, prescriptive analytics allow a user to answer questions such as: What is the best answer? What is the best outcome given uncertainty? What are significantly different and better choices? Predictive analytics may identify, monitor, and control key quality variables or key indicators of process operations in industrial process control plants and systems. Additionally, predictive analytics may identify what will happen to key quality variables or key indicators of process operations given a set of future inputs or causal conditions. The predicted values may then be utilized by prescriptive analytics to generate a prescriptive action; see par 247 - The data analytics system or platform 100 receives, generates, communicates, and operates on analytics data 408 to generate analytics output 410. The analytics output 410 may include discovered knowledge about the process plant 5, such as knowledge that is descriptive of the current operations of the process plant 5, knowledge that predicts occurrences of faults, failures, time intervals, performance, events, etc. given the current operations of the process plant 5, and/or knowledge that prescribes one or more prescriptive actions that may be taken to mitigate undesirable characteristics of current plant operations and/or to mitigate the probability of the occurrence of undesirable predicted faults).
It would have been obvious to combine Duca ‘765, Maturana, and Nixon for the same reasons as discussed with regards to claim 76.
Claim 95 recites similar limitations as claim 81. Claim 95 is rejected for the same reasons.

Concerning claim 85, Duca ‘765 discloses users can use a GUI to close, escalate, own, or flag a notification (See par 87, FIG. 6) and mentions “advanced predictive control” (See par 28). Maturana discloses it would be beneficial to forecast conditions to prevent harmful events from occurring (e.g. sub-standard product quality) (See par 51) and that predictive analysis can occur (See par 88).
However, Duca and Maturana do not explicitly disclose the limitations.
Nixon discloses the limitations:
The quality review system of claim 73, wherein one of the plurality of rules is configured to detect an exception that may occur in the future, based on current values of the process data, and the processor notifies the user of the potential future exception when detected. Nixon – See par 115 - Prescriptive analytics allow a user to optimize the operations within a process control system or plant. For example, prescriptive analytics allow a user to answer questions such as: What is the best answer? What is the best outcome given uncertainty? What are significantly different and better choices? Predictive analytics may identify, monitor, and control key quality variables or key indicators of process operations in industrial process control plants and systems. Additionally, predictive analytics may identify what will happen to key quality variables or key indicators of process operations given a set of future inputs or causal conditions. The predicted values may then be utilized by prescriptive analytics to generate a prescriptive action; See par 231 - In some embodiments, the Dashboard user interface 350 includes one or more other notifications or other information 362 related to monitored data analytics modules, whether on-line or off.
It would have been obvious to combine Duca ‘765, Maturana, and Nixon for the same reasons as discussed with regards to claim 76.

Concerning claim 86, Duca ‘765 mentions “advanced predictive control” (See par 28). Maturana discloses having inference that can be probabilistic (See par 41). Duca and Maturana do not explicitly disclose the limitations.
Nixon discloses:
The quality review system of claim 85, wherein the processor provides information to the user on steps to take to avoid or reduce the likelihood of the occurrence of the potential future exception (Nixon – see par 247 - The analytics output 410 may include discovered knowledge about the process plant 5, such as knowledge that is descriptive of the current operations of the process plant 5, knowledge that predicts occurrences of faults, failures, time intervals, performance, events, etc. given the current operations of the process plant 5, and/or knowledge that prescribes one or more prescriptive actions that may be taken to mitigate undesirable characteristics of current plant operations and/or to mitigate the probability of the occurrence of undesirable predicted faults, failures, time intervals, performance, events, etc. given the current operations of the process plant 5.).
It would have been obvious to combine Duca ‘765, Maturana, and Nixon for the same reasons as discussed with regards to claim 76.
Claim 97 recites similar limitations as claim 86. Claim 97 is rejected for the same reasons.

Claims 83 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107), as applied above, and further in view of Puleston (US 2018/0131765).
Concerning claim 83, Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Duca ‘765 does not explicitly disclose the limitations. 
Maturana disclose the limitations having a batch; Puleston discloses specific alternatives:
The quality review system of claim 73, wherein the user interface application is one of a workflow application or a batch executive application (Maturana – See par 45, FIG. 1 - The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems); see par 46 – controller facilitate control of processes; program performs decision-making for controlled processes based on received signals; outputs can include mixer control signals; see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting) that enables a user to restart a batch run, to select different equipment for a batch run, to operate on different raw materials, to instruct a batch executive to start up or shut down, to skip a batch procedure or to execute a batch procedure (Puleston – see par 58 - At a step 6014 a user may drag and drop actions into a desired sequence of the flow. At a step 6018 a user may specify, for each action or state, what should occur before the next action or state is reached. At a step 6020 a user may also specify, for each action, whether the occurrence of the action is mandatory or optional. At a step 6022, the state diagram may be stored and used by the asset intelligence platform as a basis for defining the states through which a given asset type should progress. In embodiments, the asset intelligence platform maintains all states in a collection and defines methods (such as called GetNextPossibleActions) for one or more applications; See par 141 - For an inspection activity, tag data may be read and checked for some attribute, such as an expiration date. Often, the next step in a workflow is to do nothing, because inspection criteria are satisfied. In other cases, a failed inspection may kick off different steps, such as to pull an item out of a workflow, to send an item to further inspection, to send an item to be refurbished. See par 164 - an asset finder application or component of the platform may include finding one asset that is in any of several boxes inside a warehouse, the ability to locate a set of items that were part of a manufacturing batch that needs to be recalled, etc.)
Duca ‘765 and Maturana and Puleston are analogous art as they are directed to configuring events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract; See Puleston – see par 140 – workflow for industrial environments, manufacturing; handling of items, manufacturing line workflows; see par 101, 151 – temperature/process compliance and alert notification). Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Maturana improves upon information disclosed in Duca by further explicitly stating that the control relates to different stages of production and having an explicit “batch”. Puleston improves upon Duca ‘765 and Maturana by explicitly disclosing that different sequences of operations can occur as well as recalling part of a batch. One of ordinary skill in the art would be motivated to further include phases of process and control for a batch from Maturana and having different operations/workflows occur based on conditions to efficiently improve upon the event-related information, metrics, and information of Duca ‘765. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly have batch operations as disclosed in Maturana and further change steps/sequences/workflow as disclosed in Puleston, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 96, Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Duca ‘765 does not explicitly disclose the limitations. 
Maturana disclose the limitations:
The method of performing quality review of the operation of a process of claim 87, further comprising: 
enabling a user, via a user control application and the user interface, to take actions with respect to the operation of the process, wherein the actions include one or more of restarting a batch run (Examiner notes, the list here is still following “one or more of, so the claim is viewed as needing only one alternative
Maturana – See par 45, FIG. 1 - Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems); see par 46 – controller facilitate control of processes; program performs decision-making for controlled processes based on received signals; outputs can include mixer control signals; see par 88 -  a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting), selecting different equipment for a batch run, causing the process to operate on different raw materials, instructing a batch executive to start up or shut down or to skip batch procedures or to execute batch procedures in a batch procedural model (Puleston – see par 58 - At a step 6014 a user may drag and drop actions into a desired sequence of the flow. At a step 6018 a user may specify, for each action or state, what should occur before the next action or state is reached. At a step 6020 a user may also specify, for each action, whether the occurrence of the action is mandatory or optional. At a step 6022, the state diagram may be stored and used by the asset intelligence platform as a basis for defining the states through which a given asset type should progress. In embodiments, the asset intelligence platform maintains all states in a collection and defines methods (such as called GetNextPossibleActions) for one or more applications; See par 141 - For an inspection activity, tag data may be read and checked for some attribute, such as an expiration date. Often, the next step in a workflow is to do nothing, because inspection criteria are satisfied. In other cases, a failed inspection may kick off different steps, such as to pull an item out of a workflow, to send an item to further inspection, to send an item to be refurbished. See par 164 - an asset finder application or component of the platform may include finding one asset that is in any of several boxes inside a warehouse, the ability to locate a set of items that were part of a manufacturing batch that needs to be recalled, etc).
It would have been obvious to combine Duca ‘765 and Maturana and Puleston for the same reasons as discussed with regards to claim 83.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-50, 52-63, and 65-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/072,778 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678); Nikhra (US 2017/0364060); Puleston (US 2018/0131765). The claims presented here are almost the same – claim 1 in ‘778 also has rules, exceptions, review interface. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 49-50, 52-63, and 65-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 44-57 of copending Application No. 17/063,418 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678); Nikhra (US 2017/0364060); Puleston (US 2018/0131765). The claims presented here are almost the same – claim 1, 6 in ‘418 also has rules, exceptions, reviewing the exceptions; claim 15, 44 explicitly has a review interface. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 49-50, 52-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/063,432 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678); Nikhra (US 2017/0364060); Puleston (US 2018/0131765). The claims presented here are almost the same – claim 1 in ‘432 also has configuration, rules, interface, defining the exceptions from the process data. The application ‘432 is narrower in that it recites “plug-in” modules, but those are disclosed by Duca (See e.g. par 76). The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 62-63, 65-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 17/080,153 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678); Nikhra (US 2017/0364060); Puleston (US 2018/0131765). The claims presented here are almost the same – claim 1 in ‘153 also has rules, exceptions, review/user interface. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above. 
This is a provisional nonstatutory double patenting rejection.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues they will not respond to the double patenting with a possible terminal disclaimer until Applications in the family are allowed. Thus, the double patenting rejections still remain.
With regards to 101, Applicant argues that claim 49 that now recites “create, based on user input, one or more rules” instead of “enable a user to create… rules” no longer is an abstract idea of “certain methods of organizing human activity.” Remarks, page 13. In response, Examiner respectfully disagrees. It still is based on user input to create the rules. Even the example given in one of the citations in the arguments (paragraph 23), similar to the claim amendment, states “a configuration environment to enable a user to create configurable exception rules” where “if any rule’s criteria is met, an exception is created.” The claim is amended to recite “configuration system enables a user to specify a data source for the process data for each of the one or more rules”; and earlier recites “create, via the user interface based on user input, one or more rules… defining an exception associated with operation of the process.” The claim is still directed to the abstract idea. Yes, the claim is implemented by a computer, but this is part of the “apply it on a computer” that is not persuasive as detailed in the 101 rejection as step 2a, prong 2 and step 2B. The same rejection still applies. Applicant’s arguments are not persuasive. Applicant is encouraged to focus in the future on additional elements with regards to step 2a, prong 2 and step 2B. The positive recitations of the claim just state that a user is inputting the rules. There is no basis for a practical application based on the claims when viewed in light of the specification. No technical solution in the claims has occurred, contrary to what Applicant appears to be arguing. MPEP 2106.05(a)(I) states “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Here, Applicant is arguing: “the information is on a computer, and it is “better”. Without further technical details, this is the same as the example in the MPEP, and this is not sufficient for improving computing technology as argued. Just arguing the presence of a computer, by itself, is insufficient for eligibility. See MPEP 2106.05f.
Turning to citations in Remarks of pages 13-14, Applicant points to a problem in paragraph 13 – “engineer must scroll through the raw data in the batch data file looking for exceptions”; and paragraph 18 a person “looking through a batch log file for exceptions is highly tedious and fraught with problems.” Page 14-15 of the Remarks continues with more problems in bold of how people look at exceptions - with citations to paragraphs 19-20. However, none of these paragraphs, nor the claims, reflect a technical solution overcoming the problem. Similarly, Applicant then argues on pages 15-16 that there is a technical solution because paragraph 23 states the quality review system “automatically” detects exceptions and they are “organized and easily reviewable.” Remarks, page 15. Merely stating that this problem means “any addition of a computer” makes the claim eligible is not persuasive. See MPEP 2106.05f, MPEP 2106.05(a)(I) states “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning. 
Applicant then argues (Remarks page 15) that paragraph 30 states the review by exception (RBE) detects exceptions based on collected exception data and “stores” metadata as part of the exception and provides a “quick view”, which enables understanding of why the exception arose and the severity. disagree – it’s up to the person how they understand it and the severity. This is similarly not persuasive. There is a lack of technical details for some improvement or other details to get to a “practical application” under step 2a, prong 2. Rather, it relies on how the user themselves interacts. For the plurality of arguments, Examiner suggests focusing on additional elements in the claim limitations to connect Applicant’s arguments to additional elements regarding the data retrieval? – perhaps data packets, formatting, etc in paragraphs 48, 67-68 as published. Paragraphs 80-81 as published could be relevant also, and again, Applicant consider limitations from 17/063,432 regarding plug-in. Regarding “severity” argued, dependent claim 50 specifies the rules for exceptions can also include severity. The severity is not involved in a meaningful way – rather it is additional information presented to a user.
Applicant then argues that paragraph 31 (remarks page 15-16) provides a “live view” and provided with a “process snapshot” so the “user does not need to go back into other data collection systems to get the information the user needs to perform exception review.” This is not persuasive. Being a “live view,” while not claimed, appears to be just arguing “a computer” or “real time.” This is not persuasive. See MPEP 2106.05f – “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.” See MPEP 2106.05(f), citing Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). With respect to a “snapshot,” that is not even claimed right now. Even if it was claimed to have a snapshot, it appears just saying “snapshot” would be unpersuasive for the same reasons. One suggestion for overcoming 101 is based on family application 17/063,432 and various “plug-in” limitations, though other approaches are also possible.
With regards to 103, Applicant argues Duca does not disclose “wherein the configuration system enables a user to specify a data source for the process data for each of the one or more rules, wherein for each of the one or more rules, the logic is to be applied to data from the specified data source to identify the exception” because the queries in Duca paragraph 49 do not identify a particular source, and if they did, there is no logic defining an exception. Remarks, page 18. In response, Examiner respectfully disagrees. The limitation is about defining what “data sources” to use for rules. The queries do just that – they specify the source systems. The queries are used to determine which information from which “source systems” (control, historians, or other components). Paragraph 72, 75 also discloses which source are collected for “events”. The revised rejection quotes paragraph 63 as stating “product administrators 306 could create rules that define the notifications sent in response to various events.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619